IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,551-01


                           EX PARTE ANGEL MEDINA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1588954-A IN THE 184TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to aggravated sexual assault of a child and was sentenced to forty

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel told him he would

receive probation if he pleaded guilty. He also contends that counsel did not investigate or present

punishment evidence. Applicant has alleged facts that, if true, might entitle him to relief. Hill v.

Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). According to Applicant’s motion to remand, trial
                                                                                                       2

counsel is deceased. If a response from counsel is impossible, the trial court shall determine whether

counsel’s file from this case is available for inspection. In developing the record, the trial court may

use any means set out in Article 11.07, § 3(d), including the court’s personal recollection. It appears

that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall determine

if Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings of fact and conclusions of law as to

whether trial counsel was ineffective for not discovering and presenting mitigation evidence. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 23, 2021
Do not publish